                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                          AT GREENEVILLE

       ZACKERY BECK,                                    )
                                                        )       Case No. 2:17-cv-178
                  Plaintiff,                            )
                                                        )       Judge Travis R. McDonough
       v.                                               )
                                                        )       Magistrate Judge Clifton L. Corker
       HAMBLEN COUNTY, TENNESSEE and                    )
       ESCO JARNAGIN,                                   )
                                                        )
                  Defendants.                           )


                                  MEMORANDUM OPINION AND ORDER



                 Before the Court is a motion for summary judgment filed by Defendants Hamblen

   County, Tennessee (“Hamblen County”) and Sheriff Esco Jarnagin1 (“Jarnagin”) (collectively,

   “Defendants”) (Doc. 32). For the reasons set forth below, Defendants’ motion will be

   GRANTED IN PART and DENIED IN PART.

            I.      BACKGROUND

                 The Tennessee Corrections Institute (“TCI”) has the authority to “[e]stablish minimum

   standards for correctional programs of treatment, education and rehabilitation of inmates and

   standards for the safekeeping, health and welfare of inmates,” as well as to “[i]nspect all local

   jails, lock-ups, workhouses and detention facilities at least once a year and publish the results of

   the inspections.” Tenn. Code Ann. § 41-4-140(a)(1), (3). If inspection of a local correctional




   1
    Although Defendants spell Defendant Sheriff’s surname “Jarnigan,” the Court takes judicial
   notice that it is spelled “Jarnagin” on the Hamblen County website.
   See http://www.hamblencountytn.gov/sheriffs-department-and-jail/. Accordingly, the Court will
   use this latter spelling throughout its opinion.



Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 1 of 28 PageID #: 661
   facility reveals that it fails to comply with the minimum standards, the correctional facility may

   be given an additional sixty days to bring the facility into compliance. Tenn. Code Ann. § 41-4-

   140(b)(1). However, “the certification status given a facility upon reinspection shall be the

   facility’s status until the next annual inspection.” Id.

          The Hamblen County Jail has been recommended for non-certification for failure to

   comply with the TCI’s minimum standards at least from 2010 to 2017. (Doc. 39-1, at 133

   (2010), 147 (2011), 162 (2012), 177 (2013), 185 (2014), 210 (2015), 227 (2016), 234 (2017).) A

   review of the TCI’s annual reports between May 3, 2010, and August 29, 2017, reveals a number

   of deficiencies including overcrowding, insufficient security checks, inadequate staffing,

   difficulty with properly classifying inmates, failure to provide information about reporting sexual

   assault to inmates, and many incidents of inmate-on-inmate assault. (E.g., id. at 144, 174, 179,

   182, 188, 190, 197, 199, 205–06, 214, 222–23, 231–32, 237–39.) Specifically, TCI reports

   indicate that: (1) “criminal history check[s] [were] not being completed on inmates during the

   booking process”; (2) “[c]lassification problems were evident due to the number of inmate on

   inmate assaults”; (3) “[the Jail] does not have sufficient staff to perform the functions related to

   security, custody, and supervision of inmates”; (4) “lack of security checks are a direct reflection

   of insufficient staffing to perform the necessary duties to maintain the safety and security

   throughout the facility”; (5) “physical security checks had time gaps of up to 2 hours between

   checks”; and (6) “[f]rom January 1 to July 7, 2016, [there were] 153 incidents of inmate on

   inmate assaults.” (Id. at 206, 214, 222–23, 230–32.) Hamblen County Jail is certified for 255

   inmates and has 255 beds. (Id. at 241.) Additionally, the Jail Annex is certified for 24 inmates.

   (Id.) However, the average daily population (“ADP”) calculated in the TCI reports in 2016 and




                                      2
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 2 of 28 PageID #: 662
   2017 was 375 and 392, respectively. (Id. at 224, 236.) Additionally, there are times when more

   than 100 inmates have slept on the floor. (Id. at 243–44.)

           Defendant Esco Jarnagin is the Sheriff of Hamblen County. (Id. at 218.). Jarnagin and

   other Hamblen County officials have acknowledged that the Hamblen County Jail fails to meet

   the minimum TCI standards, that overcrowding is a pervasive issue, that many of the same

   problems that existed eleven years ago still exist today, and that the number of inmate-on-inmate

   assaults continues to rise. (Id. at 242, 243, 32, 44.) Jarnagin has also acknowledged that

   overcrowding makes it difficult to classify inmates by sex and necessary level of security and

   that nonviolent and violent offenders are frequently intermingled. (Id. at 25, 30.) When asked

   whether it would cost anything to fix the classification system, Jarnagin testified that it would

   probably require manpower but that “it wouldn’t cost anything per se.” (Id.) Correctional

   Officer Dustin Lee Tharp testified that he fears going to work at the Hamblen County Jail and

   that he does not believe the facility’s practices were designed to keep him safe. (Id. at 266.)

   Tharp also believes overcrowding and staffing issues make the Jail unsafe for inmates. (Id. at

   268.)

           Prior to working a shift at the Hamblen County Jail, new correctional officers undergo a

   week of training with a field training officer. (Doc. 32-1, at 55.) After this initial training,

   correctional officers shadow a more experienced officer. (Id.) By the end of the first year of

   employment, each officer is required to receive forty hours of training from TCI at the Basic

   Jailer School. (Id.) Additionally, correctional officers are required to complete forty hours of

   training each year. (Id.).

           On October 3, 2016, Plaintiff Zackery Beck was arrested for the manufacture, delivery,

   sale, or possession of Schedule II drugs (methamphetamine), Schedule VI drug violations, and




                                      3
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 3 of 28 PageID #: 663
   Schedule III drug violations. (Doc. 32-1, at 2–3.) At least one of these charges was a felony

   offense. (See id. at 2.) The following day, October 4, 2016, Plaintiff was booked at the Hamblen

   County Jail. (Id.) Booking Officer Megan Swift conducted a screening of Plaintiff, as required

   by the Prison Rape Elimination Act (“PREA”), to determine whether he was at risk of sexual

   assault. (Id. at 55.) When an inmate is deemed at risk of sexual assault, he is “placed in an area

   or cell where there is a lessened risk of sexual assault by other inmates.” (Id.) On the “PREA

   Screening” form, Swift indicated that Plaintiff’s “Victim Scored Designation” was “Non-

   Victim.” (Id. at 30.) Plaintiff did not inform Swift that he believed he was at risk of assault by

   any specific individual. (Id. at 13.) There is also a “Status Classification Assessment Sheet” that

   was filled out with Plaintiff’s name and information upon booking. (Id. at 28.) However, this

   sheet does not identify Plaintiff’s classification; it simply reads “NO STATUS ASSESSMENT

   RECORD AVAILABLE FOR THIS INMATE.” (Id.) According to Plaintiff, as he was being

   escorted to his cell, another inmate warned the correction officer not to “put him in little

   Mexico” because it would be “bad for him.”2 (Doc. 39-1, at 61.)

          Plaintiff was initially placed in a four-bed cell, A-4,3 in an area of the jail known as “the

   slams.” (Doc. 32-1, at 22, 33, 39; Doc. 39-1, at 101.) However, at the time Plaintiff was housed

   in A-4, he shared the cell with only two other inmates, Sergio Cisneros and William Rayle.

   (Doc. 32-1, at 22, 33, 39, 41.) A-4 has two other cells adjacent to it, A-3 and A-5, with A-4


   2
     In their reply, Defendants argue that Plaintiff cannot rely upon this statement to create a
   genuine issue of material fact because it constitutes hearsay. (Doc. 40, at 2.) As an initial
   matter, statements that are not relied on for the truth of the matter asserted, but only as a means
   of showing notice, such as warnings, are not considered hearsay. See Fed. R. Evid. 801(c)(2).
   Nonetheless, whether this statement would be admissible is immaterial because the Court does
   not rely on this statement in its ultimate determination of Defendants’ motion for summary
   judgment.
   3
    Throughout the joint appendix, this cell is referred to interchangeably as A-104 and A-4. For
   clarity, throughout the Court’s opinion it will be referred to only as A-4.


                                      4
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 4 of 28 PageID #: 664
   located in the center. (Doc. 39-1, at 101). The structure of the cells makes it possible for

   inmates to reach through into the adjacent cells. (Id.)

             On October 7, 2016, an inmate in A-3 informed Plaintiff that he would be able to see the

   television if he came over to the side of A-4 closest to A-3. (Id. at 71–72.) Plaintiff moved to

   the side of A-4 closest to A-3 and, at that time, the inmate in A-3 “grab[bed him] through the

   bars” and “put[ ] a shank to [his] throat.” (Id. at 72.) At the same time, Plaintiff describes that

   “Choco,”4 housed with him in A-4, came up behind him and “pull[ed his] pants down . . . to

   check [him] for drugs with his fingers.” (Id. at 73.) During the assault, the inmate in A-3

   continued to hold the shank to Plaintiff’s throat and Plaintiff was told not to move or make any

   noise or he would be killed. (Id. at 74.) Plaintiff did not immediately report the assault to any

   correctional officers or jail staff.5 (Doc. 32-1, at 15.)

             Several days later, on October 10, 2016, Plaintiff was moved from A-4 to Isolation Cell 4

   because, according to other inmates, he was stealing food from them. (Doc. 32-1, at 15–16, 31.)

   On October 12, 2016, Plaintiff filled out a medical request at a kiosk within the jail.6 (Id. at 78.)

   Plaintiff wrote: “I got checked out of the slams. They dug into my ass thinking I had a pack and

   it hasn’t stopped bleeding and I’m starting to really worry. Help ASAP.” (Id. at 78–79.)



   4
       It is believed that Plaintiff uses “Choco” to refer to Cisneros. (Doc. 39-1, at 60, 73, 110.)
   5
     According to Lieutenant Gerry Hambrick, the policy of the Hamblen County Jail “is that, if an
   inmate comes to a correction officer and tells the correction officer that his life [is] in danger, or
   he is in danger of being assaulted, or sexually assaulted, each individual correction officer has
   the authority to and does pull the inmate out of that area and places him elsewhere in the jail.”
   (Doc. 32-1, at 54.) Hambrick also avers that, “[o]n average, an officer will physically walk into
   each different cell or pod area at least once an hour.” (Id. at 55.) However, Plaintiff testified
   that correctional officers did not always come by regularly. (Doc. 39-1, at 75 (“It could be an
   hour and then another hour before an officer comes there and then it could be a two-hour delay,
   just depending on the shifts.”).)
   6
    Kiosks located within the jail are used for “medical requests, information requests, grievance
   procedure and to order commissary.” (Doc. 39-1, at 119.)


                                      5
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 5 of 28 PageID #: 665
   Plaintiff also reported the incident to his mother during a phone call. (Doc. 32-1, at 47; Doc. 39-

   1, at 81–82.)

           On October 13, 2016, inmate Nathan James, outside of his cell during his recreation time,

   used a shoestring to open Plaintiff’s cell door, enter, and attack him, punching him in the throat

   multiple times.7 (Id. at 16–17.) After this incident, correctional officers moved Plaintiff from

   Isolation Cell 4 to a cell in an area referred to as WCOT. (Id. at 31.) In Plaintiff’s own words,

   he

           wasn’t in [WCOT] five minutes till everybody in that place was fixing to beat the
           crap out of me and I started kicking on the door to get the cops back. And [the
           correctional officer] literally c[a]me in there and was like, Guys, don’t bother him
           or you all are going to be in trouble, tried to leave me in there, and closed the door
           a second time and I started kicking on it again and that’s when he took me to E-4
           which is called the fish bowl.

   (Id. at 18.) Later on October 13, 2016, Plaintiff was found by correctional officers with a blanket

   wrapped around his neck in E-4. (Doc. 32-1, at 46.) Plaintiff testified that he “wasn’t going to

   kill [him]self,” but that he “wanted to have a way of . . . trying to express it to get out to talk to

   somebody . . . and tell them what happened [be]cause [he did not] trust the guards.” (Id. at 19.)

   Plaintiff was taken to see Sarah Moon, the nurse on duty. (Id.) Plaintiff informed Moon about

   the earlier sexual assault and she referred him to the hospital. (Doc. 32-1, at 47; Doc. 39-1, at

   82.) Plaintiff was taken to Morristown Hamblen Hospital where he reported that he had

   experienced rectal bleeding after another inmate stuck his finger up his rectum looking for drugs

   six days prior. (Doc. 32-1, at 48.) Plaintiff’s medical records indicate he suffered a “small rectal




   7
    In his response to Defendants’ motion for summary judgment, Plaintiff “abandons any claim
   against [Jarnagin] concerning the alleged assault on October 13, 2016.” (Doc. 39, at 3 n.4.)
   Accordingly, the facts surrounding the October 13 assault are included only for background; the
   Court will consider only the facts pertaining to the alleged sexual assault in determining whether
   Jarnagin is entitled to summary judgment on this claim.


                                      6
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 6 of 28 PageID #: 666
   tear at the six o’clock position.”8 (Id. at 52.) Plaintiff was released back to Hamblen County jail

   that same day. (Id. at 53.)

            Doug Rich, a Field Training Officer at the time of the incident in this case,9 was charged

   with investigating certain types of assaults at the Hamblen County Jail. (Doc. 39-1, at 108 (“If it

   was just a simple jail assault with not a lot of bodily injury, then I would have done it.”).) Rich

   received no training from Hamblen County specifically focused on investigation of sexual

   assault. (Id.) Nevertheless, Rich spoke to Plaintiff about the sexual assault he suffered and

   informed Plaintiff that he would “look into” it and give Cisneros a lie-detector test.10 (Doc. 39-1,

   at 82–83, 85.) Rich never followed up with Plaintiff regarding his investigation into the sexual

   assault. (Doc. 39-1, at 85.) Rich did, however, interview Cisneros, who said no one raped or

   pulled a shank on Plaintiff, but that Cisneros did threaten to break Plaintiff’s jaw if he did not

   stop stealing food. (Id. at 109.) Cisneros was also administered a lie-detector test by Detective

   Brooks which indicated that there was “no deception.” (Id. at 121.) Rich also noted in his report

   that he received differing reports from the hospital: “One report stated that there was rectal

   bleeding and another said that there was a small rectal tear with no bleeding.” (Id. at 113.) Rich

   did not recall whether he discussed these medical records with any medical staff at the Jail but he

   testified that he received no training concerning review of medical records. (Id. at 114–15.)

   Rich also testified that, if during his investigation, he was not able to “come up with an answer,”

   he would contact the district attorney’s office. (Id. at 115.) In Plaintiff’s case, Rich testified that



   8
    Plaintiff’s medical records also indicate that he suffered “head trauma and lip contusion
   secondary to physical altercation. Has throat pain and difficulty swallowing secondary to a
   suicide attempt.” (Doc. 32-1, at 52.)
   9
       Rich is no longer employed by Hamblen County. (Doc. 39-1, at 98.)
   10
    Plaintiff testified that he could not remember whether he spoke with Rich before or after he
   was transported to the hospital. (Doc. 39-1, at 82–83.)


                                      7
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 7 of 28 PageID #: 667
   he had “no idea of who was telling the truth.” (Id.) Ultimately, the district attorney’s office

   informed Rich there was not enough evidence to convict anyone. (Id. at 116.)

              Plaintiff initiated this lawsuit on October 3, 2017. (Doc. 1.) In his complaint, Plaintiff

   alleges that Defendants violated his Fourth, Eighth, and Fourteenth Amendment rights.11 He

   asserts claims against Jarnagin for deliberate indifference to inmate safety and failure to protect

   him from other inmates, brought pursuant to Title 42, Section 1983 of the United States Code, as

   well as state-law claims for negligence and intentional infliction of emotional distress. (Id. at 8–

   9, 11–13, 14–15.) He asserts claims against Hamblen County for maintaining policies, customs,

   and practices that fail to keep inmates safe and failure to train, brought pursuant to Title 42,

   Section 1983 of the United States Code, as well as a state-law claim for negligence.12 (Id. at 9–

   11, 13–14.) Defendants filed a motion for summary judgment (Doc. 32), and this motion is now

   ripe for the Court’s review.

        II.      STANDARD OF REVIEW

              Summary judgment is proper when “the movant shows that there is no genuine dispute as

   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a). The Court views the evidence in the light most favorable to the nonmoving party and


   11
      In the instant case, Plaintiff was a pretrial detainee at the time of his injury. Thus, the
   applicable constitutional provision is the Due Process Clause of the Fourteenth Amendment,
   rather than the Eighth Amendment which applies only to convicted prisoners. Essex v. Cty. of
   Livingston, 518 F. App’x 351, 353 (6th Cir. 2013). Nevertheless, this does not change the
   Court’s analysis with respect to the claims against Jarnagin or Hamblen County. See id.; Ford v.
   Cty. of Grand Traverse, 535 F.3d 483, 494–95 (6th Cir. 2008) (describing that the same
   deliberate-indifference inquiry applies under the Fourteenth and Eighth Amendments); see also
   Richko v. Wayne Cty., Mich., 819 F.3d 907, 915 (6th Cir. 2016) (“The analysis set forth in
   Farmer, although rooted in the Eighth Amendment, . . . applies with equal force to a pretrial
   detainee’s Fourteenth Amendment claims.”).
   12
     Although Plaintiff originally asserted an intentional-infliction-of-emotional-distress claim
   against Hamblen County in his complaint, he makes clear in his response to Defendants’ motion
   for summary judgment that he has abandoned that claim. (Doc. 39, at 3 n.3.)

                                      8
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 8 of 28 PageID #: 668
   makes all reasonable inferences in favor of the nonmoving party. Matsushita Elec. Indus. Co.,

   Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v. Eliadis Inc.,

   253 F.3d 900, 907 (6th Cir. 2001).

          The moving party bears the burden of demonstrating that there is no genuine dispute as to

   any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349

   F.3d 888, 897 (6th Cir. 2003). The moving party may meet this burden either by affirmatively

   producing evidence establishing that there is no genuine issue of material fact or by pointing out

   the absence of support in the record for the nonmoving party’s case. Celotex, 477 U.S. at 325.

   Once the movant has discharged this burden, the nonmoving party can no longer rest upon the

   allegations in the pleadings; rather, it must point to specific facts supported by evidence in the

   record demonstrating that there is a genuine issue for trial. Chao v. Hall Holding Co., Inc., 285

   F.3d 415, 424 (6th Cir. 2002).

          At summary judgment, the Court may not weigh the evidence; its role is limited to

   determining whether the record contains sufficient evidence from which a jury could reasonably

   find for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). A mere

   scintilla of evidence is not enough; the Court must determine whether a fair-minded jury could

   return a verdict in favor of the non-movant based on the record. Id. at 251–52; Lansing Dairy,

   Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). If not, the Court must grant summary

   judgment. Celotex, 477 U.S. at 323.




                                      9
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 9 of 28 PageID #: 669
        III.        ANALYSIS

               A.        Section 1983 Claims

                    i.      Jarnagin

               Plaintiff alleges that Jarnagin exhibited deliberate indifference to inmate safety and failed

   to protect him from assault by another inmate.13 (Doc. 1, at 8–9, 11–13.) Jarnagin asserts that he

   is entitled to qualified immunity from Plaintiff’s § 1983 claims.

               The doctrine of qualified immunity “shields governmental officials from monetary

   damages as long as their actions did not violate clearly established statutory or constitutional

   rights of which a reasonable person would have known.” Sumpter v. Wayne Cty., 868 F.3d 473,

   480 (6th Cir. 2017) (internal quotation marks omitted). In deciding whether a defendant is

   entitled to qualified immunity at the summary judgment stage, the Court employs a two-part test,

   which may be conducted in either order. Id. (citing Pearson v. Callahan, 555 U.S. 223, 236

   (2009)). First, the Court determines whether the facts, viewed in the light most favorable to the

   plaintiff, show that the official violated a constitutional right. Holzemer v. City of Memphis, 621

   F.3d 512, 519 (6th Cir. 2012). Second, if a constitutional right was violated, the Court

   determines whether the right was clearly established at the time the violation occurred. Id. A

   right is clearly established when “binding precedent from the Supreme Court, the Sixth Circuit,

   the district court itself, or other circuits . . . is directly on point” such that a reasonable official



   13
      Plaintiff asserts two counts in his complaint against Jarnagin, Counts One and Three. (See
   Doc. 1, at 27–32, 43–51.) However, the Court is unable to discern the difference between them.
   In Plaintiff’s response to Defendants’ motion for summary judgment, he asserts that Count One
   is for deliberate indifference to inmate safety and Count Three is for failure to protect Plaintiff
   from other inmates. (Doc. 39, at 2.) However, under Farmer v. Brennan, 511 U.S. 825 (1994),
   and as discussed in greater detail below, to succeed on a claim for failure to protect, Plaintiff
   must show both that he is incarcerated under conditions posing a substantial risk of harm and that
   the defendant exhibited deliberate indifference to his safety. Id. at 834. Thus, in the Court’s
   view, these two counts merge into one inquiry.


                                      10
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 10 of 28 PageID #: 670
   would be on notice that his conduct violates that right, even in novel factual circumstances. Id.

   at 527 (internal quotation marks omitted).

           The plaintiff bears the burden of “satisfy[ing] both inquiries in order to defeat the

   assertion of qualified immunity.” Sumpter, 868 F.3d at 480. “In so doing, the plaintiff must, at a

   minimum, offer sufficient evidence to create a ‘genuine issue of fact,’ that is, ‘evidence on which

   [a] jury could reasonably find for the plaintiff.’” Williams v. Godby, 732 F. App’x 418, 420 (6th

   Cir. 2018) (quoting Anderson, 477 U.S. at 252, 256). In other words, if the Court “determines

   that the plaintiff’s evidence would reasonably support a jury’s finding that the defendant violated

   a clearly established right, the court must deny summary judgment.” Id. (citing DiLuzio v. Vill.

   of Yorkville, 796 F.3d 604, 609 (6th Cir. 2015); McDonald v. Flake, 814 F.3d 804, 812 (6th Cir.

   2016); see also Dickerson v. McClellan, 101 F.3d 1151, 1158 (6th Cir. 1996) (“Summary

   judgment is not appropriate if there is a genuine factual dispute relating to whether the

   defendants committed acts that allegedly violated clearly established rights.”).

           “[P]rison officials have a duty . . . to protect prisoners from violence at the hands of other

   prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994) (citation omitted). The Sixth Circuit

   has held on many occasions prior to the events occurring in this case that “the constitutional right

   to be free from deliberate indifference to assault and sexual abuse” is clearly established. Bishop

   v. Hackel, 636 F.3d 757, 766 (6th Cir. 2011); see also Leary v. Livingston Cty., 528 F.3d 438,

   442 (6th Cir. 2008); Doe v. Bowles, 254 F.3d 617, 620 (6th Cir. 2001).

           However, not every injury “suffered by one prisoner at the hands of another . . . translates

   into constitutional liability for prison officials responsible for the victim’s safety.” Id. at 834.

   To hold a prison official liable, two requirements must be met. First, the deprivation alleged

   must be, objectively, “sufficiently serious,” (the “objective prong”) and second, the prison




                                      11
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 11 of 28 PageID #: 671
   official must have been deliberately indifferent to plaintiff’s health or safety (the “subjective

   prong”). Id.

                  a.      Objective Prong

           “For a claim . . . based on a failure to prevent harm, the inmate must show that he is

   incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at

   834. The objective component is analyzed “in the abstract.” Richko v. Wayne Cty., Mich., 819

   F.3d 907, 916 (6th Cir. 2016) (quoting Clark-Murphy v. Foreback, 439 F.3d 280, 286–87 (6th

   Cir. 2006)). Although constitutional claims stemming from prison conditions typically may not

   be based on the totality of the circumstances, some conditions of confinement may establish such

   a violation in combination if they “had the mutually enforcing effect of depriving [a plaintiff’s]

   right to personal safety.” Thompson v. Cty. of Medina, Ohio, 29 F.3d 238, 243 n.1 (6th Cir.

   1994) (citing Wilson v. Seiter, 501 U.S. 294, 303 (1991)).

          Plaintiff argues that “the risk came from housing [Plaintiff] in a mixed classification area

   of the Jail, inadequately-staffed, isolated from control-room video monitors, without routine

   safety checks in a Jail where inmate-to-inmate assaults were increasingly prevalent.” (Doc. 39,

   at 15.) Viewing the evidence in the light most favorable to Plaintiff, he has demonstrated that

   inmate-on-inmate violence regularly occurred at Hamblen County Jail—and that the number of

   these incidents was on the rise—that the jail was overcrowded, that inmates were not properly

   classified, and that security checks were, at times, conducted quite infrequently.14 This evidence



   14
      In their reply, Defendants argue that Plaintiff “does not provide proof that was subject to any
   particular jail conditions on the day in question.” (Doc. 40, at 4.) The evidence shows that
   a re-inspection of Hamblen County Jail occurred on August 29, 2016—nine days prior to
   Plaintiff’s alleged sexual assault—and the TCI report summarizing that inspection identifies
   Hamblen County Jail as being overcrowded, notes, among other things, that the Jail “does not
   have sufficient staff to perform the functions related to security,” “lack of security checks are a
   direct reflection of insufficient staffing to perform the necessary duties to maintain the safety and


                                      12
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 12 of 28 PageID #: 672
   is at least sufficient to raise a question of fact as to whether Farmer’s objective prong has been

   satisfied, or, in other words, a jury viewing this evidence and making all reasonable inferences in

   Plaintiff’s favor could find that a substantial risk of serious harm existed at the jail. Accord

   Lopez v. LeMaster, 172 F.3d 756, 760–62 (10th Cir. 1999); Hale v. Tallapoosa Cty., 50 F.3d

   1579, 1583 (11th Cir. 1995).

                  b.      Subjective Prong

          A prison official is deliberately indifferent “only if he knows that inmates face a

   substantial risk of serious harm and disregards that risk by failing to take reasonable measures to

   abate it.” Farmer, 511 U.S. at 847. Thus, “prison officials . . . may be found free from liability

   if they responded reasonably” to a risk of serious harm, “even if the harm ultimately was not

   averted.” Id. at 844; see also Mangum v. Repp, 674 F. App’x 531, 540 (6th Cir. 2017).

          A plaintiff may rely on circumstantial evidence to prove subjective recklessness, “and a

   factfinder may conclude that a prison official knew of a substantial risk from the very fact that

   the risk was obvious.” Farmer, 511 U.S. at 842. “For example, if [a] . . . plaintiff presents

   evidence showing that a substantial risk of inmate attacks was ‘longstanding, pervasive, well-

   documented, or expressly noted by prison officials in the past, and the circumstances suggest that

   the defendant-official being sued had been exposed to information concerning the risk and thus

   ‘must have known’ about it, then such evidence could be sufficient to permit a trier of fact to

   find that the defendant-official had actual knowledge of the risk.’” Id. at 842–43 (citation



   security throughout the facility,” “physical security checks had time gaps of up to 2 hours
   between checks,” and “[f]rom January 1 to July 7, 2016, [there were] 153 incidents of inmate on
   inmate assaults.” (Doc. 39-1, at 227–32.) Additionally, the prison population on the date of re-
   inspection was 360 and the ADP was 365. (Id. at 225, 229.) The next inspection occurred
   almost a year later, on August 18, 2017, and revealed that the same conditions were present at
   the Jail. (Id. at 234–39.) This evidence is sufficient to support an inference that these conditions
   were present on the day of Plaintiff’s alleged assault.


                                      13
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 13 of 28 PageID #: 673
   omitted). “But the plaintiff also must present enough evidence from which a jury could conclude

   that [the] defendant so recklessly ignored the risk that he was deliberately indifferent to it.”

   Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (internal quotation marks and citation

   omitted).

          The relevant inquiry

          is whether prison officials, acting with deliberate indifference, exposed a prisoner
          to a sufficiently substantial “risk of serious damage to his future health,” and it
          does not matter whether the risk comes from a single source or multiple sources,
          any more than it matters whether a prisoner faces an excessive risk of attack for
          reasons personal to him or because all prisoners in his situation face such a risk.

   Farmer, 511 U.S. at 843 (internal citation omitted). In other words, a plaintiff is “not required to

   show that [the defendant] knew ‘precisely who would attack whom,’ but only that [the

   defendant] had subjective knowledge of a generalized, substantial risk of serious harm from

   inmate violence.” Hale, 50 F.3d at 1583 (citing Farmer, 511 U.S. at 844.) Moreover, the Sixth

   Circuit has recognized that “[a] case could be made as to the . . . liability of a sheriff responsible

   for a jail where ‘inmate-on-inmate violence occurred regularly when the jail was overcrowded . .

   . .” Fisher v. Cocke Cty., No. 95-5359, 1996 WL 520793, at *4 (6th Cir. Sept. 12, 1996).

          Here, Plaintiff has presented evidence that, among other things, Hamblen County Jail:

   (1) failed to conduct criminal history checks upon booking; (2) conducted infrequent security

   checks; (3) failed to properly classify inmates; and (4) experienced increasingly high numbers of

   inmate-on-inmate assaults. Because each of these TCI reports was addressed to Jarnagin as

   Sheriff (see, e.g., Doc. 39-1, at 218), Jarnagin was aware that many of the problematic conditions

   in the Jail had remained unchanged for years (id. at 32), that violent and nonviolent inmates were

   often intermingled (id. at 30), and that inmate-on-inmate assaults were increasing (id. at 26–27).

   This evidence shows that the conditions were “longstanding, pervasive, [and] well-documented”




                                      14
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 14 of 28 PageID #: 674
   and suggests that Jarnagin “had been exposed to information concerning the risk.” Farmer, 511

   U.S. at 842. Thus, this evidence is sufficient to permit a trier of fact to find that Jarnagin had

   actual knowledge of the risk. See id. at 842–43; see also Cooper v. Cty. of Washtenaw, 222 F.

   App’x 459, 467 (6th Cir. 2007) (describing that “once actual knowledge of the risk [is] shown at

   the summary judgment stage, the question of whether there was conscious disregard of that risk

   [is] to be determined by the jury”).

          Although Defendants point out that Jarnagin did not know of any specific risk posed by

   the inmate who sexually assaulted Plaintiff (Doc. 33, at 12), Farmer nullifies this argument. Id.

   at 843 (“[A] prison official [cannot] escape liability for deliberate indifference by showing that,

   while he was aware of an obvious, substantial risk to inmate safety, he did not know that the

   complainant was especially likely to be assaulted by the specific prisoner who eventually

   committed the assault.”); see also Taylor v. Michigan Dep’t of Corr., 69 F.3d 76, 81 (6th Cir.

   1995) (“Farmer makes it clear that the correct inquiry is whether [the defendant] had knowledge

   about the substantial risk of serious harm to a particular class of persons, not whether he knew

   who the particular victim turned out to be.”).

          Nevertheless, Jarnagin may be found free from liability if he responded to the risk

   reasonably. Farmer, 511 U.S. at 844. Jarnagin argues that the booking officer completed a

   PREA screening form for Plaintiff during booking and that Jarnagin “has gone to the Hamblen

   County Commission to ask for measures to be taken to fix these issues” but budget constraints

   have prevented such measures. (Doc. 40, at 6.) “While any such efforts by [Jarnagin] would

   appropriately be considered by a jury determining whether [Jarnagin] was deliberately

   indifferent, such efforts would not necessarily absolve him or [Hamblen County] of liability.”

   Hale, 50 F.3d at 1584. Jarnagin admitted he was aware of the issues at the Jail and that certain




                                      15
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 15 of 28 PageID #: 675
   problems, such as fixing the classification of inmates, would not necessarily require additional

   funding. (Doc. 39-1, at 25, 30.) A jury could find that, despite efforts to construct a new jail or

   obtain additional funding, Jarnagin was deliberately indifferent by disregarding alternative or

   interim fixes to reduce the risk of inmate-on-inmate assaults. See id.; LeMaster, 127 F.3d at 762.

   When viewed in the light most favorable to Plaintiff, a reasonable juror could find that Jarnagin

   perceived facts from which he inferred a substantial risk of harm to Plaintiff, and that he

   disregarded that risk.

                  c.        Causation

          Next, Defendants argue that Plaintiff has not provided sufficient evidence of causation

   between Jarnagin’s deliberate indifference to the conditions of the Jail and Plaintiff’s injury.15

   (Doc. 33, at 15; Doc. 40, at 5.). Proximate causation is an essential element of a § 1983 claim for

   damages. Doe v. Sullivan Cty., Tenn., 956 F.2d 545, 550 (6th Cir. 1992). “An injury is

   proximately caused by an act when it appears from the evidence in the case that the defendant’s

   conduct was a substantial factor in bringing about the plaintiff’s harm” and “the presence of

   other possible causes for [the plaintiff’s] injuries does not bar him from recovering from the

   defendant if [the defendant’s] conduct is the most likely cause.” Hickerson v. Koepp, Nos. 95-

   1890, 95-1982, 1997 WL 56961, at *3–*4 (6th Cir. Feb. 10, 1997). Moreover, “[u]nless the

   evidence is such that a reasonable person could reach only one conclusion, proximate cause is a



   15
     Defendants specifically argue that Plaintiff was being charged with a felony offense and
   Cisneros was incarcerated for violation of probation and failure to appear, and, “[a]s such,
   [Plaintiff] cannot argue that he was a misdemeanor non-violent inmate placed in a cell with a
   violent inmate that was charged with a felony.” (Doc. 40, at 5.) However, that is not dispositive
   here. As an initial matter, a criminal history check conducted during booking would likely
   consider more than just the instant offense. Moreover, Plaintiff does not base his claim solely on
   classification; he argues that unsafe conditions including overcrowding, failure to properly
   classify inmates, and insufficient security checks collectively caused his assault. See Thompson,
   29 F.3d at 243 n.1.


                                      16
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 16 of 28 PageID #: 676
   question of fact.” Pierce v. United States, 718 F.2d 825, 829 (6th Cir. 1983); see also Toth v.

   Yoder Co., 749 F.2d 1190, 1196 (6th Cir. 1984) (“Proximate causation, or the lack of it, is

   generally a question of fact to be decided by a jury.”).

           Based on Plaintiff’s evidence, a reasonable jury could find that the excessive risk of

   inmate-on-inmate assault stemmed from an atmosphere of deliberate indifference reflected in

   Jarnagin’s failure to institute measures to alleviate overcrowding and to ensure that inmates were

   properly classified and that security checks were regularly conducted.16

                 d.      Supervisory Liability

           Finally, Defendants argue that Jarnagin cannot be held individually liable because he had

   no direct interactions with Plaintiff. (Doc. 33, at 16–17.) The Sixth Circuit has held that § 1983

   liability “must be based on more than respondeat superior, or the right to control employees.”

   Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “Thus, liability under § 1983 must be

   based on active unconstitutional behavior and cannot be based upon ‘a mere failure to act.’” Id.

   (citing Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)). However, liability may

   attach to a supervisory official if the plaintiff can “show that a supervisory official at least

   implicitly authorized, approved or knowingly acquiesced in the unconstitutional conduct of the

   offending subordinate.” Taylor, 69 F.3d at 81. The record shows that, for at least ten years,




   16
      Defendants rely on Doe v. Sullivan County, Tennessee, 956 F.2d 545 (6th Cir. 1992), to
   support their causation argument. In Doe, the Sixth Circuit affirmed the district court’s granting
   of a direct verdict in favor of defendants, finding that the plaintiff had not produced sufficient
   evidence of causation. 956 F.2d at 550. This outcome is in harmony with the general
   proposition that proximate cause is a question of fact; in Doe, the district court had the benefit of
   a trial and this Court is mindful that denying summary judgment does not preclude later granting
   a directed verdict on the issue of causation.




                                      17
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 17 of 28 PageID #: 677
   Jarnagin received TCI reports outlining the abysmal conditions at the Jail and increasing number

   of inmate-on-assaults but, aside from requesting funding and hiring a few more guards, took little

   action to change the conditions. Although Jarnagin himself did not have direct interaction with

   Plaintiff in this case, the evidence presented is at least sufficient for a jury to infer that Jarnagin

   “implicitly authorized, approved or knowingly acquiesced in the unconstitutional conduct of the

   offending subordinate,” Taylor, 69 F.3d at 81, as shown by the fact that these incidents were

   widespread and there is little evidence of measures taken to stem such incidents. See Leach v.

   Shelby Cty. Sheriff, 891 F.2d 1241, 1246 (6th Cir. 1989). “Courts are not required to ignore the

   fact of life that policies can be and often are subtly but effectively promulgated by seemingly

   benign conduct.” Id.

           There remain questions of fact that preclude a finding of qualified immunity and make it

   inappropriate to grant summary judgment on Plaintiff’s § 1983 claim premised on Jarnagin’s

   failure to protect him. The Court will, therefore, DENY summary judgment on this claim.

               ii.     Hamblen County

           Hamblen County asserts that it is entitled to summary judgment because (1) no Hamblen

   County official committed an underlying constitutional violation, and (2) there was no policy,

   practice, procedure, or failure to train or discipline that caused Plaintiff’s injuries. (Doc. 33, at

   17–22.) As a threshold matter, the Court has found there remain questions of fact as to whether

   there was an underlying constitutional violation. Accordingly, summary judgment on

   Defendants’ first ground is inappropriate. The Court, will, however, consider Defendants’

   second argument.

           A municipality cannot be held liable under a respondeat superior theory for § 1983

   violations. Spears v. Ruth, 589 F.3d 249, 256 n.6 (6th Cir. 2009) (citing Monell v. N.Y.C. Dep’t




                                      18
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 18 of 28 PageID #: 678
   of Soc. Servs., 436 U.S. 658, 691 (1978)); see also Connick v. Thompson, 131 S. Ct. 1350, 1359

   (2011) (stating that municipalities “are not vicariously liable under § 1983 for their employees’

   actions”) (citations omitted). Rather, municipalities may only be liable where the plaintiff

   establishes that the municipality engaged in a “policy or custom” that was the “moving force”

   behind the deprivation of the plaintiff’s rights. Monell, 436 U.S. at 694; see also Doe v.

   Claiborne Cty., Tenn., 103 F.3d 495, 507 (6th Cir. 1996) (“Under Monell, the [defendants]

   cannot be found liable unless the plaintiff can establish that an officially executed policy, or the

   toleration of a custom . . . leads to, causes, or results in the deprivation of a constitutionally

   protected right.”). “A litigant can show a policy or custom through reference to: (1) the

   municipality’s legislative enactments or official agency policies; (2) actions taken by officials

   with final decision-making authority; (3) a policy of inadequate training or supervision; or (4) a

   custom of tolerance or acquiescence of federal rights violations.” Agema v. City of Allegan, 826

   F.3d 326, 331 (6th Cir. 2016).

           Plaintiff asserts § 1983 claims against Hamblen County premised on Hamblen County’s

   alleged custom of ignoring dangerous jail conditions and Hamblen County’s failure to train its

   employees.

                   a.      Custom of Ignoring Dangerous Conditions

           Hamblen County argues it is entitled to summary judgment on this claim because “it did

   not have any policy, practice, or procedure that caused any alleged assault” against Plaintiff.

   (Doc. 33, at 18.) In response, Plaintiff argues that Hamblen County engages in a custom or

   practice of ignoring unsafe jail conditions and there remain questions of fact as to whether this

   custom resulted in his assault. (Doc. 39, at 22–24.)




                                      19
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 19 of 28 PageID #: 679
          Liability may be imposed on a county only when its policy or custom “caused the

   plaintiff’s injury and a ‘direct causal link’ existed between the policy and the purported denial”

   of the plaintiff’s rights. Jones v. Muskegon Cty., 625 F.3d 935, 946 (6th Cir. 2010) (citing Ford

   v. Cty. of Grand Traverse, 535 F.3d 483, 495–97 (6th Cir. 2008)). In cases where no formal

   policy exists, “the critical question is whether there is a particular custom or practice that

   ‘although not authorized by written law or express municipal policy, is so permanent and well

   settled as to constitute a custom or usage with the force of law.’” Id. (quoting McClendon v. City

   of Detroit, 255 F. App’x 980, 982 (6th Cir. 2007)). Thus, to prevail on this theory, a plaintiff

   must demonstrate, by a preponderance of the evidence, that “there was a clear and persistent

   pattern of illegal activity; the [county] had notice of it; the [county] tacitly approved the

   unconstitutional activity such that its deliberate indifference amounts to an official policy of

   inaction; and this custom or policy of inaction was the moving force behind the constitutional

   deprivation.” Aureus Holdings, Ltd. v. Detroit City, 303 F. App’x 265, 270 (6th Cir. 2008).

   However, “[a] plaintiff cannot establish a custom solely by pointing to the facts of his own case”;

   rather, he must show “several separate instances” of similar misconduct. Payne v. Sevier Cty.,

   Tenn., 681 F. App’x 443, 446 (6th Cir. 2017) (quoting Thomas v. City of Chattanooga, 398 F.3d

   426, 433–34 (6th Cir. 2005)); accord Daniel v. Cook Cty., 833 F.3d 728, 734 (7th Cir. 2016)

   (“We have said in general terms that an inmate can meet this burden by offering competent

   evidence tending to show a general pattern of repeated behavior (i.e., something greater than a

   mere isolated event).”) (citation and internal quotation marks omitted).

          The evidence relied on by Plaintiff raises a genuine dispute of material fact as to whether

   Hamblen County’s failure to remedy unsafe jail conditions resulting in increasing numbers of

   inmate-on-inmate assaults amounts to a custom of deliberate indifference. As described above,




                                      20
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 20 of 28 PageID #: 680
   Plaintiff has pointed to years of TCI reports detailing Hamblen County Jail’s deficiencies and the

   resulting increase on inmate-on-inmate assaults. Compare Leach, 891 F.2d at 1248 (holding that

   because “at least 14 other paraplegics had received similar deplorable treatment, it is fair to say

   that the need for more adequate supervision was so obvious and the likelihood that the

   inadequacy would result in the violation of constitutional rights was so great that the County . . .

   can be held liable”), with Aurueus Holdings, 303 F. App’x at 270 (“[The plaintiff] has merely

   argued the existence of . . . a policy of inaction or ‘de facto policy’ and has adduced no evidence

   of a pattern of similar activity. Such bald allegations are clearly insufficient to forestall summary

   judgment.”). And, although Hamblen County points to its practice that correctional officers

   walked in each cell or pod area at least once an hour, there is a factual dispute as to the frequency

   of this practice, as demonstrated by the TCI reports and Plaintiff’s testimony. Finally, viewing

   the facts in the light most favorable to Plaintiff, a reasonable jury could infer that Hamblen

   County’s custom of deliberate indifference to the conditions of its Jail was the moving force

   behind Plaintiff’s assault. Accordingly, the Court will DENY summary judgment on this claim.

                  b. Failure to Train

          To succeed on a claim for municipal liability based on a failure to train its employees, a

   plaintiff must prove that: “(1) the training or supervision was inadequate for the tasks

   performed; (2) the inadequacy was the result of the municipality’s deliberate indifference; and

   (3) the inadequacy was closely related to or actually caused the injury.” Ellis ex rel. Pendergrass

   v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006) (citation omitted). “[M]ere

   allegations that an officer was improperly trained or that an injury could have been avoided with

   better training are insufficient to make out deliberate indifference.” Harvey v. Campbell Cty.,

   Tenn., 453 F. App’x 557, 563 (6th Cir. 2011).




                                      21
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 21 of 28 PageID #: 681
          A plaintiff can succeed on a claim for failure to train in one of two ways. First, a plaintiff

   may show “[a] pattern of similar constitutional violations by untrained employees and a

   defendant’s continued adherence to an approach that [it] knows or should know has failed to

   prevent tortious conduct by employees, thus establishing the conscious disregard for the

   consequences of [its] action—the deliberate indifference—necessary to trigger municipal

   liability.” Shadrick v. Hopkins Cty., Ky., 805 F.3d 724, 738–39 (6th Cir. 2015) (internal

   quotation marks and citation omitted). Alternatively, a plaintiff can establish “a single violation

   of federal rights, accompanied by a showing that [the defendant] has failed to train its employees

   to handle recurring situations presenting an obvious potential for a constitutional violation.” Id.

   at 739. This latter mode of proof is available only “where a federal rights violation may be a

   highly predictable consequence of a failure to equip [employees] with specific tools to handle

   recurring situations.” Id. (citation omitted).

          In Shadrick, the Sixth Circuit determined summary judgment was inappropriate because

   questions of fact remained as to whether the plaintiff satisfied this second mode of proof. Id.

   Specifically, the court noted:

          [The defendant’s] administrators knew that the LPN nurses interacted with dozens
          of inmates presenting a wide and recurring range of medical conditions that
          required timely and accurate diagnosis and treatment . . . a reasonable jury could
          find that the potential risk of the commission of constitutional torts by LPN nurses
          who lack the essential knowledge, tools, preparation, and authority to respond to
          the recurring medical needs of prisoners in the jail setting is so obvious that [the
          defendant’s] failure to provide adequate training and supervision to those nurses
          constitutes deliberate indifference to the risk.

   Id. at 739–40.

          Hamblen County has pointed to evidence that its correctional officers receive forty hours

   of training in their first year and every year thereafter and shadow a correctional officer until

   they are cleared to work on their own. (Doc. 32-1, at 55.) However, Plaintiff argues that there is



                                      22
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 22 of 28 PageID #: 682
   no evidence “that Jail officers are provided any training that would permit them to better manage

   a severely overcrowded jail or to assess and appropriately classify inmates.” (Doc. 39, at 24–

   25.) Moreover, Plaintiff has pointed to evidence of increasing issues with overcrowding,

   classification issues leading to inmate-on-inmate assaults, and Jarnagin’s knowledge that

   correctional officers would regularly be working under these conditions. Viewing the evidence

   in the light most favorable to Plaintiff, a reasonable jury could find that the potential risk of the

   commission of constitutional torts by correctional officers who lack the essential knowledge,

   tools, preparation, and authority to respond to these conditions in the jail setting is so obvious

   that Hamblen County’s failure to provide adequate training and supervision to those correctional

   officers constitutes deliberate indifference to the risk. Reasonable jurors could further determine

   that Hamblen County’s inadequate training actually caused, or was closely related to, Plaintiff’s

   injury. Accordingly, the Court will DENY Defendants’ motion for summary judgment on this

   claim.

               iii.    Punitive Damages

            Defendants argue that they cannot be held liable for punitive damages because the facts

   show Jarnagin did not act in callous disregard to Plaintiff’s constitutional rights and punitive

   damages are precluded in suits against government entities. (Doc. 33, at 24–25.)

            A “jury may be permitted to assess punitive damages in an action under § 1983 when the

   defendant’s conduct is shown to be motivated by evil motive or intent, or when it involves

   reckless or callous indifference to the federally protected rights of others.” Smith v. Wade, 461

   U.S. 30, 56 (1983); see also King v. Zamiara, 788 F.3d 207, 216 (6th Cir. 2015) (“Because

   punitive damages are a mechanism for punishing the defendant for ‘willful or malicious

   conduct,’ they may be granted ‘only on a showing of the requisite intent.’”). “The allowance of




                                      23
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 23 of 28 PageID #: 683
   such damages involves an evaluation of the nature of the conduct in question, the wisdom of

   some form of pecuniary punishment, and the advisability of a deterrent.” Wesley v. Campbell,

   864 F.3d 433, 443 (6th Cir. 2017) (quoting Gordon v. Norman, 788 F.2d 1194, 1199 (6th Cir.

   1986)). A municipality, however, is immune from punitive damages under § 1983. City of

   Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).

          As described above, there remain questions of fact as to whether Jarnagin acted with

   deliberate indifference. Viewing these facts in the light most favorable to Plaintiff, the Court

   will DENY Defendants’ motion for summary judgment as to Jarnagin. As to Hamblen County,

   however, the Court will GRANT Defendants’ motion for summary judgment on the issue of

   punitive damages.

          B.        State-Law Claims

               i.      Negligence

          Jarnagin argues he is entitled to summary judgment on Plaintiff’s negligence claim

   because he is immune from suit under the Tennessee Governmental Tort Liability Act

   (“GTLA”). (Doc. 33, at 22.) The GTLA prohibits claims against an employee when the

   immunity of the governmental entity is removed with respect to that claim. See Tenn. Code

   Ann. § 29-20-310(b). The GTLA removes immunity from suit of all governmental entities for

   injury proximately caused by negligent acts or omission of employees within the scope of their

   employment “except if the injury arises out of . . . civil rights.” Tenn. Code Ann. § 29-20-

   205(2). Courts have construed the term “civil rights” as used in § 29–20–205(2) “as meaning

   and including claims arising under the federal civil rights laws, e.g., 42 U.S.C. § 1983 and the

   United States Constitution.” Campbell v. Anderson Cty., 695 F. Supp. 2d 764, 778 (E.D. Tenn.




                                      24
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 24 of 28 PageID #: 684
   2010). Because Plaintiff’s negligence claims against Defendants17 are predicated on the alleged

   violation of his civil rights, Hamblen County is immune from suit. Hamblen County is,

   therefore, entitled to summary judgment on this claim.

          However, because Hamblen County is immune with respect to Plaintiff’s negligence

   claim, he may maintain such a claim against Jarnagin. Tenn. Code Ann. § 29-20-205(2); see

   Baker v. Snyder, No. 1:05 CV 152, 2006 WL 2645163, at *11 (E.D. Tenn. Sept. 14, 2006). To

   succeed on a claim for negligence, a plaintiff must prove: (1) a duty of care owed by the

   defendant to the plaintiff; (2) conduct by the defendant falling below the standard of care

   amounting to a breach of that duty; (3) an injury or loss; (4) causation in fact; and (5) proximate

   or legal cause. E.g., Hale v. Ostrow, 166 S.W.3d 713, 716 (Tenn. 2005). Aside from immunity,

   Defendants argue only that no Hamblen County official committed a negligent act that

   proximately caused Plaintiff’s injury. (See Doc. 33, at 24.) Defendants rely on Boswell v.

   YMCA of Middle Tennessee, No. M201800180COAR3CV, 2019 WL 1422926 (Tenn. Ct. App.

   Mar. 29, 2019), to support its argument that Plaintiff’s assault was not reasonably foreseeable.

   This case is inapposite. Boswell involved an alleged assault in the locker room of a fitness club.

   2019 WL 1422926 , at *1–*2. The court found that the plaintiff failed to introduce evidence that

   the defendant fitness club was aware of sexual assaults by the alleged perpetrator or others at the

   facility, and therefore, no reasonable person could conclude that the alleged assault was

   foreseeable. Id. at *6–7. In this case, however, there is sufficient evidence from which a jury

   could conclude Jarnagin was aware of the conditions of the Hamblen County Jail, including prior

   inmate-on-inmate assaults and that, therefore, such an assault was foreseeable. Additionally, as



   17
     Plaintiff does not explicitly abandon his claim for negligence against Hamblen County; he
   does, however, fail to address it at all in his response to Defendants’ motion for summary
   judgment. (See generally Doc. 39.)

                                      25
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 25 of 28 PageID #: 685
   noted earlier in the Court’s opinion, proximate cause is generally a question of fact to be decided

   by the jury. Viewed in the light most favorable to Plaintiff, he has pointed to facts, as described

   above, from which a jury could infer that Jarnagin acted negligently and that such negligence

   caused Plaintiff’s injury. Accordingly, the Court will DENY Defendants’ motion for summary

   judgment on this claim as to Jarnagin and GRANT Defendants’ motion as to Hamblen County.

            ii.       Intentional Infliction of Emotional Distress

          Hamblen County argues it is entitled to summary judgment on Plaintiff’s claim for

   intentional infliction of emotional distress because it is immune under the GTLA. (Doc. 33, at

   24.) In his response, Plaintiff made clear that he is abandoning his claim for intentional infliction

   of emotional distress against Hamblen County. (Doc. 39, at 6 n.3.) Accordingly, Hamblen

   County is entitled to summary judgment on this claim.

          Jarnagin argues he is also entitled to summary judgment on this claim. In Tennessee,

   three elements are required for intentional-infliction-of-emotional-distress claims: (1) “the

   conduct complained of must have been intentional or reckless”; (2) “the conduct must have been

   so outrageous that it is not tolerated by civilized society”; and (3) “the conduct complained of

   must have caused serious mental injury.” Doe 1 ex rel. Doe 1 v. Roman Catholic Diocese of

   Nashville, 154 S.W.3d 22, 41 (Tenn. 2005).

          The “outrageous” prong requires conduct “so outrageous in character, and so extreme in

   degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

   utterly intolerable in a civilized community.” Hutson v. Shackelford, 390 F. Supp. 997, 998

   (E.D. Tenn. 1974); see also Lourcey v. Estate of Scarlett, 146 S.W.3d 48, 51 (Tenn. 2004). “The

   law intervenes only where the distress inflicted is so severe that no reasonable man could be

   expected to endure it.” Hutson, 390 F. Supp. at 998; see Gibson v. Thurman, No. 3:07-CV-365,




                                      26
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 26 of 28 PageID #: 686
   2009 WL 2579656, at *8 (E.D. Tenn. Aug. 17, 2009) (applying Tennessee law and finding that

   “the three-way mistaken distribution of cremains and resulting confusion does not rise to the

   level of extreme conduct required under the outrageous conduct prong”). Plaintiff has presented

   evidence that deeply troubling conditions existed in the Hamblen County Jail for over a decade

   that Jarnagin failed to remedy. A jury could infer that these facts are “so conspicuously

   offensive as to rise to the required level of outrage.” Gibson, 2009 WL 2579656, at *8.

           Additionally, the third prong for intentional-infliction-of-emotional-distress claims

   requires that “the defendant’s conduct caused a serious or severe emotional injury.” Rogers v.

   Louisville Land Co., 367 S.W.3d 196, 206 (Tenn. 2012). The Tennessee Supreme Court has

   made clear that “there should not be recovery for every minor disturbance to a person’s mental

   tranquility, but only for serious or severe emotional injuries.” Id. at 208 (internal citations and

   quotation marks omitted); see also Camper v. Minor, 915 S.W.2d 437, 446 (Tenn. 1996) (“A

   ‘serious’ or ‘severe’ emotional injury occurs ‘where a reasonable person, normally constituted,

   would be unable to adequately cope with the mental stress engendered by the circumstances of

   the case.’”). Plaintiff testified that, as a result of the sexual assault he suffered, “[he] do[esn’t]

   enjoy life as much as [he] used to . . . [he’s] always looking behind [his] shoulder.” (Doc. 39-1,

   at 89.) He also testified that the assault has affected his ability to date, that he has experienced

   sadness and depression, that he is mistrustful of everyone, and that he spends the majority of his

   time alone and secluded in his room. (Id. at 89–90.) Viewing this evidence in the light most

   favorable to Plaintiff, a jury could also infer that Plaintiff has suffered a severe emotional injury




                                      27
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 27 of 28 PageID #: 687
   as a result of Jarnagin’s actions.18 Accordingly, summary judgment is inappropriate on this

   claim.

        IV.      CONCLUSION

              For the reasons set forth above, the Court GRANTS IN PART and DENIES IN PART

   Defendants’ motion for summary judgment (Doc. 32). Plaintiff’s claims against Hamblen

   County for punitive damages, negligence, and intentional infliction of emotional distress are

   hereby DISMISSED WITH PREJUDICE.

              SO ORDERED.

                                                 /s/ Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE




   18
      In their reply, Defendants argue that Plaintiff’s statements do not support a “serious mental
   injury” because they do not show that Plaintiff “suffered significant impairment in [his] daily
   functioning.” (Doc. 40, at 10.) Rogers sets out a list of “nonexclusive factors” to “inform the
   analysis”; “evidence that the defendant’s conduct caused the plaintiff to suffer significant
   impairment in his or her daily functioning” is just one of these factors and is not dispositive. 367
   S.W.3d at 209–10.


                                      28
Case 2:17-cv-00178-TRM-MCLC Document 41 Filed 04/12/19 Page 28 of 28 PageID #: 688
